               IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION

                                  )
B&L MANAGEMENT GROUP, LLC,        )
                                  )
     Plaintiff,                   )
                                  )   No. 17-2197
                                  )
v.                                )
                                  )
WILLIAM C. ADAIR, and             )
JACQUELINE ADAIR,                 )
                                  )
     Defendants.                  )
                                  )
                                  )
                                  )
                                  )
                                  )
                                  )
                                  )

                              ORDER


     Before the Court are two motions.    The first is Plaintiff

B&L Management Group, LLC’s December 18, 2018 Motion In Limine

to Exclude Undisclosed or Untimely Expert Opinions of Robert

Weatherly.   (ECF No. 161).   The second is Plaintiff’s December

20, 2018 Motion In Limine to Exclude the Testimony of Undisclosed

Witnesses.   (ECF No. 162.)     Defendants William C. Adair and

Jacqueline Adair responded to the motions on December 26, 2018.

(ECF Nos. 163, 164.)    In their responses, Defendants request an

award of attorney’s fees and costs.    (See id.)
      For the following reasons, Plaintiffs’ motions are DENIED,

and Defendants’ request for attorney’s fees and costs is DENIED.

I.    Plaintiff’s Motion to Exclude Expert Opinions Not Set Forth
      in Defendants’ Expert’s Report

      Plaintiff moves to preclude Defendants’ expert witness,

Robert Weatherly, from testifying to opinions not included in

his expert report.        (See ECF No. 161).         Plaintiff seeks an order

limiting Weatherly’s testimony “to the scope of his expert

opinion and [precluding] him from testifying as to matters or

opinions he may have which have not been timely disclosed.”                    (Id.

at   880.)    Defendants       represent      that    Plaintiff’s    motion      is

unnecessary    because     “Defendants’       expert    will   adhere     to    the

opinions outlined in his report . . . .”               (ECF No. 163 at 901.)

      Plaintiff’s     motion    is     premature.        Although    an   expert

generally    may   not    testify    beyond    the    scope    of   his   report,

district     courts      may   allow    such    testimony       under     certain

circumstances.      See Dickenson v. Cardiac & Thoracic Surgery of

E. Tenn., 388 F.3d 976, 983 (6th Cir. 2004) (“The exclusion of

non-disclosed evidence is automatic and mandatory under Rule

37(c)(1) unless non-disclosure was justified or harmless.”); see

also Hill v. Reederei F. Laeisz G.M.B.H., Rostock, 435 F.3d 404,

423 (3d Cir. 2006) (rejecting “any bright line rule that every

opinion by an expert must be preliminarily stated in the report,

or forever be precluded.”) (internal citations omitted).                  Unless


                                        2
Weatherly attempts to testify as to an opinion not contained in

his report, there does not appear to be an issue for the Court

to resolve.   A general order preemptively limiting the scope of

Weatherly’s testimony is not warranted because there is no

context for such a ruling.

      Plaintiff's motion is DENIED without prejudice.   Plaintiff

may raise this objection at trial with respect to specific

opinions if the need arises.

II.   Plaintiff’s Motion to Exclude the Testimony of Undisclosed
      Witnesses

      Plaintiff asks the Court to bar two witnesses, David Cochran

and Bruce Yancey, from testifying at trial.    (See ECF No. 162.)

Plaintiff represents that Defendants disclosed those witnesses

to Plaintiff after the deadline to do so had passed.     (See id.

at 894.)   Citing Federal Rule of Civil Procedure 37, Plaintiff

argues that the Court must preclude Cochran and Yancey from

testifying.   (See id. at 896.)

      Defendants contend that their disclosure of Cochran and

Yancey is not untimely because they were not required to identify

those witnesses in their pretrial disclosures.   (See ECF No. 164

at 904.)   Defendants represent that they have subpoenaed Cochran

and Yancey “out of an abundance of caution and solely for

impeachment purposes.”   (Id. at 903.)   They argue that Federal

Rule of Civil Procedure 26 does not require the disclosure of


                                  3
 witnesses who will testify “solely for impeachment.”                  (Id. at

 904.)

       Defendants’ argument is well-taken.              Rule 26(a)(1)(A)(i)

 expressly      excludes   impeachment      witnesses    from    the   general

 requirement     to   disclose      witnesses.    See    Fed.    R.    Civ.   P.

 26(a)(l)(A)(i) (requiring disclosure of witnesses “unless the

 use would be solely for impeachment”).            Nondisclosure does not

 preclude    Defendants      from    offering    Cochran   and    Yancey      as

 impeachment witnesses.

       Plaintiff’s motion to preclude Cochran and Yancey from

 testifying is DENIED.

III.   Defendants’ Request for Attorney’s Fees and Costs

       Defendants seek an award of the attorney’s fees and costs

 that they have incurred in responding to the instant motions.

 (See ECF No. 163 at 902; ECF No. 164 at 905.)                  They cite no

 statute, court rule, or other authority establishing their right

 to recover costs.         As the moving party, Defendants bear the

 burden of demonstrating that they are entitled to recover costs.

 See   Neview    v. D.O.C.    Optics    Corp.,   No.    07-12302,      2009   WL

 10680225, at *2 (E.D. Mich. June 5, 2009).              They have not met

 that burden.

       Defendants’ request for attorney’s fees and costs is DENIED.




                                        4
IV.    Conclusion

       For the foregoing reasons, Plaintiff’s motions in limine

(ECF   Nos.   161,   162)   are   DENIED.   Defendants’   request   for

attorney’s fees and costs is DENIED.



So ordered this 7th day of January, 2019.



                                     /s/ Samuel H. Mays, Jr.
                                    Samuel H. Mays, Jr.
                                    UNITED STATES DISTRICT JUDGE




                                     5
